EXHIBIT 10.27

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated as of the 24th day of August, 2000 (this “Agreement”), by and
between Hercules Incorporated, a Delaware corporation (the “Company”), and
Israel Floyd (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its
shareholders/stockholders to assure that the Company will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined herein).  The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage the Executive’s full attention and dedication to the
current Company and in the event of any threatened or pending Change of Control,
and to provide the Executive with compensation and benefits arrangements upon a
Change of Control that ensure that the compensation and benefits expectations of
the Executive will be satisfied and that are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


SECTION 1.                                          CERTAIN DEFINITIONS.  (A)
“EFFECTIVE DATE” MEANS THE FIRST DATE DURING THE CHANGE OF CONTROL PERIOD (AS
DEFINED HEREIN) ON WHICH A CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, IF A CHANGE OF CONTROL OCCURS AND IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH
THE CHANGE OF CONTROL OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY THE
EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT (1) WAS AT THE REQUEST OF A THIRD
PARTY THAT HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE OF CONTROL
OR (2) OTHERWISE AROSE IN CONNECTION WITH OR ANTICIPATION OF A CHANGE OF
CONTROL, THEN “EFFECTIVE DATE” MEANS THE DATE IMMEDIATELY PRIOR TO THE DATE OF
SUCH TERMINATION OF EMPLOYMENT.


 


(B) “CHANGE OF CONTROL PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE HEREOF
AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE HEREOF; PROVIDED, HOWEVER, THAT,
COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON EACH ANNUAL
ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY THEREOF, THE
“RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE CHANGE OF CONTROL PERIOD
SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE THREE YEARS FROM SUCH RENEWAL
DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, THE COMPANY SHALL GIVE
NOTICE TO THE EXECUTIVE THAT THE CHANGE OF CONTROL PERIOD SHALL NOT BE SO
EXTENDED.


 


(C) “AFFILIATED COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING OR UNDER
COMMON CONTROL WITH THE COMPANY.


 


(D) “CHANGE OF CONTROL” MEANS:

 

--------------------------------------------------------------------------------


 

(1)                                  THE ACQUISITION BY ANY INDIVIDUAL, ENTITY
OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) OF 20% OR MORE OF EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING
COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS
SECTION 1(D), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF
CONTROL:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY
THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR (IV)
ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION THAT COMPLIES WITH
SECTIONS 1(D)(3)(A), 1(D)(3)(B) AND 1(D)(3)(C).

 

(2)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD.

 

(3)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A REORGANIZATION, MERGER, CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN
EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, 60% OR MORE OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION THAT, AS A RESULT OF SUCH TRANSACTION, OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (B) NO
PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, 20% OR MORE OF, RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE CORPORATION RESULTING FROM SUCH

 

2

--------------------------------------------------------------------------------


 

BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

 

(4)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(E) “ALTERNATIVE CHANGE OF CONTROL” MEANS A CHANGE OF CONTROL AS DEFINED ABOVE,
EXCEPT THAT THE PHRASE “APPROVAL BY THE SHAREHOLDER OF THE COMPANY” IN CLAUSE
(3) OF SECTION 1(D) SHALL BE DEEMED TO READ “CONSUMMATION.”


 


SECTION 2.                                          EMPLOYMENT PERIOD.  THE
COMPANY HEREBY AGREES TO CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE
EFFECTIVE DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE (THE
“EMPLOYMENT PERIOD”).  THE EMPLOYMENT PERIOD SHALL TERMINATE UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON.


 


SECTION 3.                                          TERMS OF EMPLOYMENT.  (A) 
POSITION AND DUTIES.  (1)  DURING THE EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S
POSITION (INCLUDING STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS),
AUTHORITY, DUTIES AND RESPONSIBILITIES SHALL BE AT LEAST COMMENSURATE IN ALL
MATERIAL RESPECTS WITH THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND
ASSIGNED AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE AND (B) THE EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE OFFICE
WHERE THE EXECUTIVE WAS EMPLOYED IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR AT
ANY OTHER LOCATION LESS THAN 30 MILES FROM SUCH OFFICE.


 


(2)                                  DURING THE EMPLOYMENT PERIOD, AND EXCLUDING
ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE
EXECUTIVE AGREES TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS
HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO
DISCHARGE THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE
EXECUTIVE’S REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH
THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT THAT
ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE, THE CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES
SIMILAR IN NATURE AND SCOPE THERETO) SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT
THEREAFTER BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S
RESPONSIBILITIES TO THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


(B) COMPENSATION.  (1)  BASE SALARY.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE “ANNUAL BASE SALARY”) AT AN
ANNUAL RATE AT LEAST EQUAL TO 12 TIMES THE HIGHEST MONTHLY BASE SALARY PAID OR
PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN EARNED BUT DEFERRED, TO THE
EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES IN RESPECT OF THE 12-MONTH
PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE EFFECTIVE DATE OCCURS.  THE
ANNUAL BASE SALARY SHALL BE PAID AT SUCH INTERVALS AS THE COMPANY PAYS EXECUTIVE
SALARIES GENERALLY.  DURING THE EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL
BE REVIEWED AT LEAST ANNUALLY, BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST
SALARY INCREASE AWARDED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY
INCREASE IN THE ANNUAL BASE SALARY SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL
NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL
REFER TO THE ANNUAL BASE SALARY AS SO INCREASED.


 


(2)                                  ANNUAL BONUS.  IN ADDITION TO THE ANNUAL
BASE SALARY, THE EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING
THE EMPLOYMENT PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH AT LEAST
EQUAL TO THE EXECUTIVE’S RECENT TARGET BONUS, AS DEFINED IN THE NEXT SENTENCE. 
THE “RECENT TARGET BONUS” MEANS THE ANNUAL BASE SALARY TIMES A PERCENTAGE EQUAL
TO THE PERCENTAGE OF BASE SALARY MOST RECENTLY ESTABLISHED, BEFORE THE EFFECTIVE
DATE, FOR PURPOSES OF DETERMINING THE EXECUTIVE’S TARGET BONUS UNDER THE
COMPANY’S MANAGEMENT INCENTIVE COMPENSATION PLAN OR ANY PREDECESSOR OR SUCCESSOR
PLAN (THE “MICP”).  EACH SUCH ANNUAL BONUS SHALL BE PAID NO LATER THAN THE END
OF THE THIRD MONTH OF THE FISCAL YEAR NEXT FOLLOWING THE FISCAL YEAR FOR WHICH
THE ANNUAL BONUS IS AWARDED, UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE
RECEIPT OF SUCH ANNUAL BONUS.  ANY BONUS PAID TO THE EXECUTIVE UNDER THE MICP AS
A RESULT OF THE CHANGE OF CONTROL (A “CHANGE OF CONTROL BONUS”) SHALL BE TAKEN
INTO ACCOUNT IN DETERMINING WHETHER THE REQUIREMENTS OF THIS SECTION 3(B)(2)
HAVE BEEN MET WITH RESPECT TO THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL
OCCURS.


 


(3)                                  INCENTIVE, SAVINGS AND RETIREMENT PLANS. 
DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
ALL CASH INCENTIVE, EQUITY INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES,
POLICIES, AND PROGRAMS APPLICABLE GENERALLY TO OTHER PEER EXECUTIVES OF THE
COMPANY AND THE AFFILIATED COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE WITH INCENTIVE
OPPORTUNITIES (MEASURED WITH RESPECT TO BOTH REGULAR AND SPECIAL INCENTIVE
OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT SUCH DISTINCTION IS APPLICABLE),
SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT OPPORTUNITIES, IN EACH CASE, LESS
FAVORABLE, IN THE AGGREGATE, THAN THE MOST FAVORABLE OF THOSE PROVIDED BY THE
COMPANY AND THE AFFILIATED COMPANIES FOR THE EXECUTIVE UNDER SUCH PLANS,
PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY TIME DURING THE 120-DAY
PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE
EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.  THE
EXECUTIVE SHALL ALSO CONTINUE TO BE ENTITLED TO ANY SUPPLEMENTAL PENSION
BENEFITS TO WHICH HE MAY BE ENTITLED PURSUANT TO ANY INDIVIDUAL AGREEMENT WITH
THE COMPANY OR ANY AFFILIATED COMPANIES (COLLECTIVELY, “ENHANCED PENSION
BENEFITS”).


 


(4)                                  WELFARE BENEFIT PLANS.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY
BE, SHALL BE ELIGIBLE FOR PARTICIPATION IN AND SHALL RECEIVE

 

4

--------------------------------------------------------------------------------


 


ALL BENEFITS UNDER WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS
PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES (INCLUDING, WITHOUT
LIMITATION, MEDICAL, PRESCRIPTION, DENTAL, DISABILITY, EMPLOYEE LIFE, GROUP
LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE
EXTENT APPLICABLE GENERALLY TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND
PROGRAMS PROVIDE THE EXECUTIVE WITH BENEFITS THAT ARE LESS FAVORABLE, IN THE
AGGREGATE, THAN THE MOST FAVORABLE OF SUCH PLANS, PRACTICES, POLICIES AND
PROGRAMS IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE,
THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(5)                                  EXPENSES.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL
REASONABLE EXPENSES INCURRED BY THE EXECUTIVE IN ACCORDANCE WITH THE MOST
FAVORABLE POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY AND THE AFFILIATED
COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE,
AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(6)                                  FRINGE BENEFITS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO FRINGE BENEFITS, INCLUDING, WITHOUT
LIMITATION, TAX AND FINANCIAL PLANNING SERVICES, PAYMENT OF CLUB DUES, AND, IF
APPLICABLE, USE OF AN AUTOMOBILE AND PAYMENT OF RELATED EXPENSES, IN ACCORDANCE
WITH THE MOST FAVORABLE PLANS, PRACTICES, PROGRAMS AND POLICIES OF THE COMPANY
AND THE AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(7)                                  OFFICE AND SUPPORT STAFF.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A
SIZE AND WITH FURNISHINGS AND OTHER APPOINTMENTS, AND TO EXCLUSIVE PERSONAL
SECRETARIAL AND OTHER ASSISTANCE, AT LEAST EQUAL TO THE MOST FAVORABLE OF THE
FOREGOING PROVIDED TO THE EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES
AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE
OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME
THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.


 


(8)                                  VACATION.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL BE ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST
FAVORABLE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY AND THE
AFFILIATED COMPANIES AS IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


SECTION 4.                                          TERMINATION OF EMPLOYMENT. 
(A)  DEATH OR DISABILITY.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
AUTOMATICALLY IF THE EXECUTIVE DIES DURING THE EMPLOYMENT PERIOD.  IF THE
COMPANY DETERMINES IN GOOD FAITH THAT THE DISABILITY (AS DEFINED HEREIN) OF THE

 

5

--------------------------------------------------------------------------------


 


EXECUTIVE HAS OCCURRED DURING THE EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION
OF “DISABILITY”), IT MAY GIVE TO THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH
SECTION 11(B) OF ITS INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH
EVENT, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON
THE 30TH DAY AFTER RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY
EFFECTIVE DATE”), PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE
EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S
DUTIES.  “DISABILITY” MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S
DUTIES WITH THE COMPANY ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS
AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED
TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS
AND ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


 


(B) CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT DURING THE
EMPLOYMENT PERIOD FOR CAUSE.  “CAUSE” MEANS:


 

(1)                                  THE WILLFUL AND CONTINUED FAILURE OF THE
EXECUTIVE TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES (AS CONTEMPLATED BY
SECTION 3(A)(1)(A)) WITH THE COMPANY OR ANY AFFILIATED COMPANY (OTHER THAN ANY
SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR
FOLLOWING THE EXECUTIVE’S DELIVERY OF A NOTICE OF TERMINATION FOR GOOD REASON),
AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE
BY THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY THAT SPECIFICALLY
IDENTIFIES THE MANNER IN WHICH THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE
EXECUTIVE’S DUTIES, OR

 

(2)                                  THE WILLFUL ENGAGING BY THE EXECUTIVE IN
ILLEGAL CONDUCT OR GROSS MISCONDUCT THAT IS MATERIALLY AND DEMONSTRABLY
INJURIOUS TO THE COMPANY.

 

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.  The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel for the Executive,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

 

6

--------------------------------------------------------------------------------


 


(C) GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE EXECUTIVE
FOR GOOD REASON OR BY THE EXECUTIVE VOLUNTARILY WITHOUT GOOD REASON.  “GOOD
REASON” MEANS:


 

(1)                                  THE ASSIGNMENT TO THE EXECUTIVE OF ANY
DUTIES INCONSISTENT IN ANY RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR
RESPONSIBILITIES AS CONTEMPLATED BY SECTION 3(A), OR ANY OTHER DIMINUTION IN
SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES (WHETHER OR NOT OCCURRING
SOLELY AS A RESULT OF THE COMPANY’S CEASING TO BE A PUBLICLY TRADED ENTITY),
EXCLUDING FOR THIS PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT
TAKEN IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF
NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

(2)                                  ANY FAILURE BY THE COMPANY TO COMPLY WITH
ANY OF THE PROVISIONS OF SECTION 3(B), OTHER THAN AN ISOLATED, INSUBSTANTIAL AND
INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND THAT IS REMEDIED BY THE
COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

(3)                                  THE COMPANY’S REQUIRING THE EXECUTIVE (I)
TO BE BASED AT ANY OFFICE OR LOCATION OTHER THAN AS PROVIDED IN SECTION
3(A)(1)(B), (II) TO BE BASED AT A LOCATION OTHER THAN THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY IF THE EXECUTIVE WAS EMPLOYED AT SUCH LOCATION
IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III) TO TRAVEL ON COMPANY BUSINESS
TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE;

 

(4)                                  ANY PURPORTED TERMINATION BY THE COMPANY OF
THE EXECUTIVE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS
AGREEMENT; OR

 

(5)                                  ANY FAILURE BY THE COMPANY TO COMPLY WITH
AND SATISFY SECTION 10(C).

 

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive.  The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) shall not affect the Executive’s ability to terminate employment for
Good Reason.

 


(D) NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE, OR BY THE
EXECUTIVE FOR GOOD REASON, SHALL BE COMMUNICATED BY NOTICE OF TERMINATION TO THE
OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 11(B).  “NOTICE OF
TERMINATION” MEANS A WRITTEN NOTICE THAT (1) INDICATES THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON, (2) TO THE EXTENT APPLICABLE, SETS
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED, AND (3) IF THE DATE OF TERMINATION (AS DEFINED HEREIN) IS OTHER THAN
THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE DATE OF TERMINATION (WHICH
DATE OF TERMINATION SHALL BE NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH
NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN THE NOTICE
OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT CONTRIBUTES TO A SHOWING OF GOOD
REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE

 

7

--------------------------------------------------------------------------------


 

Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.

 


(E) DATE OF TERMINATION.  “DATE OF TERMINATION” MEANS (1) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, OR BY THE EXECUTIVE FOR GOOD
REASON, THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR ANY LATER DATE
SPECIFIED IN THE NOTICE OF TERMINATION, (WHICH DATE SHALL NOT BE MORE THAN 30
DAYS AFTER THE GIVING OF SUCH NOTICE), AS THE CASE MAY BE, (2) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR
DISABILITY, THE DATE OF TERMINATION SHALL BE THE DATE ON WHICH THE COMPANY
NOTIFIES THE EXECUTIVE OF SUCH TERMINATION, AND (3) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE OF
TERMINATION SHALL BE THE DATE OF DEATH OF THE EXECUTIVE OR THE DISABILITY
EFFECTIVE DATE, AS THE CASE MAY BE.


 


SECTION 5.                                          OBLIGATIONS OF THE COMPANY
UPON TERMINATION.  (A)  GOOD REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY. 
IF, DURING THE EMPLOYMENT PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT OTHER THAN FOR CAUSE OR DISABILITY OR THE EXECUTIVE TERMINATES
EMPLOYMENT FOR GOOD REASON:


 

(1)                                  THE COMPANY SHALL PAY TO THE EXECUTIVE, IN
A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE AGGREGATE
OF THE FOLLOWING AMOUNTS:

 

(A)                              THE SUM OF: (I) THE EXECUTIVE’S ANNUAL BASE
SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID; (II)
THE PRODUCT OF (X) THE HIGHER OF (I) THE RECENT TARGET BONUS AND (II) THE ANNUAL
BONUS PAID OR PAYABLE, INCLUDING ANY BONUS OR PORTION THEREOF THAT HAS BEEN
EARNED BUT DEFERRED (AND ANNUALIZED FOR ANY FISCAL YEAR CONSISTING OF LESS THAN
12 FULL MONTHS OR DURING WHICH THE EXECUTIVE WAS EMPLOYED FOR LESS THAN 12 FULL
MONTHS), FOR THE MOST RECENTLY COMPLETED FISCAL YEAR DURING THE EMPLOYMENT
PERIOD, IF ANY (SUCH HIGHER AMOUNT, THE “HIGHEST ANNUAL BONUS”) AND (Y) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE CURRENT FISCAL
YEAR THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH IS 365;
PROVIDED, THAT IF THE DATE OF TERMINATION OCCURS IN THE SAME FISCAL YEAR AS THE
CHANGE OF CONTROL, THEN SUCH PRODUCT SHALL BE REDUCED (BUT NOT BELOW ZERO) BY
THE AMOUNT OF ANY CHANGE OF CONTROL BONUS PAYABLE TO THE EXECUTIVE; AND (III)
ANY ACCRUED VACATION PAY, IN EACH CASE, TO THE EXTENT NOT THERETOFORE PAID (THE
SUM OF THE AMOUNTS DESCRIBED IN SUBCLAUSES (I), (II) AND (III), THE “ACCRUED
OBLIGATIONS”);

 

(B)                                THE AMOUNT EQUAL TO THE PRODUCT OF (I) THREE
AND (II) THE SUM OF (X) THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE HIGHEST
ANNUAL BONUS; AND

 

(C)                                AN AMOUNT EQUAL TO THE EXCESS OF (I) THE
ACTUARIAL EQUIVALENT OF THE BENEFIT UNDER THE COMPANY’S QUALIFIED DEFINED
BENEFIT RETIREMENT PLAN (THE “RETIREMENT PLAN”) (UTILIZING ACTUARIAL ASSUMPTIONS
NO LESS FAVORABLE TO THE EXECUTIVE THAN THOSE IN EFFECT UNDER THE RETIREMENT
PLAN IMMEDIATELY PRIOR TO THE EFFECTIVE DATE), ANY EXCESS OR SUPPLEMENTAL
RETIREMENT PLAN IN WHICH THE

 

8

--------------------------------------------------------------------------------


 

EXECUTIVE PARTICIPATES (COLLECTIVELY, THE “SERP”) AND ANY ENHANCED PENSION
BENEFITS THAT THE EXECUTIVE WOULD RECEIVE IF THE EXECUTIVE’S EMPLOYMENT HAD
CONTINUED FOR A NUMBER OF YEARS AND FRACTIONS OF YEARS EQUAL TO THE SUM OF (I)
ONE OR, IF GREATER, THE NUMBER OF YEARS AND FRACTIONS OF YEARS FROM THE DATE OF
TERMINATION THROUGH THE THIRD ANNIVERSARY OF THE CHANGE OF CONTROL (THE
“CONTINUATION PERIOD”) PLUS (II) THREE YEARS, AND HAD ACHIEVED AN AGE EQUAL TO
THE (X) EXECUTIVE’S ACTUAL AGE, PLUS (Y) THE NUMBER OF YEARS AND FRACTIONS OF
YEARS IN THE CONTINUATION PERIOD, PLUS (Z) SUCH ADDITIONAL NUMBER OF YEARS AND
FRACTIONS THEREOF, AS MAY BE NECESSARY FOR THE EXECUTIVE TO BE ELIGIBLE FOR
UNREDUCED EARLY RETIREMENT BENEFITS UNDER THE RETIREMENT PLAN, THE SERP AND THE
ENHANCED PENSION BENEFITS (IF ANY), BUT THE NUMBER DESCRIBED IN THIS CLAUSE (Z)
SHALL NOT EXCEED FIVE; WITH THE FOREGOING CALCULATIONS BEING MADE WITH THE
ASSUMPTIONS THAT ALL ACCRUED BENEFITS ARE FULLY VESTED, AND THAT THE EXECUTIVE’S
COMPENSATION DURING THE PERIOD OF ASSUMED CONTINUED EMPLOYMENT IS THAT REQUIRED
BY SECTIONS 3(B)(1) AND 3(B)(2); OVER (II) THE ACTUARIAL EQUIVALENT OF THE
EXECUTIVE’S ACTUAL BENEFIT (PAID OR PAYABLE), IF ANY, UNDER THE RETIREMENT PLAN,
THE SERP AND THE ENHANCED PENSION BENEFITS (IF ANY) AS OF THE DATE OF
TERMINATION;

 

(2)                                  FOR THREE YEARS AFTER THE EXECUTIVE’S DATE
OF TERMINATION, OR SUCH LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE
APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY, THE COMPANY SHALL CONTINUE
WELFARE AND FRINGE BENEFITS TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY AT
LEAST EQUAL TO THOSE THAT WOULD HAVE BEEN PROVIDED TO THEM IN ACCORDANCE WITH
THE PLANS, PROGRAMS, PRACTICES AND POLICIES DESCRIBED IN SECTION 3(B)(4) AND (6)
IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES AND THEIR
FAMILIES, PROVIDED, HOWEVER, THAT, IF THE EXECUTIVE BECOMES REEMPLOYED WITH
ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE MEDICAL OR OTHER WELFARE BENEFITS
UNDER ANOTHER EMPLOYER PROVIDED PLAN, THE MEDICAL AND OTHER WELFARE BENEFITS
DESCRIBED HEREIN SHALL BE SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN
DURING SUCH APPLICABLE PERIOD OF ELIGIBILITY; AND FOR PURPOSES OF DETERMINING
ELIGIBILITY (BUT NOT THE TIME OF COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR
RETIREE BENEFITS PURSUANT TO SUCH PLANS, PRACTICES, PROGRAMS AND POLICIES, THE
EXECUTIVE SHALL BE CONSIDERED TO HAVE REMAINED EMPLOYED UNTIL THREE YEARS AFTER
THE DATE OF TERMINATION AND TO HAVE RETIRED ON THE LAST DAY OF SUCH PERIOD;

 

(3)                                  THE COMPANY SHALL, AT ITS SOLE EXPENSE AS
INCURRED, PROVIDE THE EXECUTIVE WITH OUTPLACEMENT SERVICES THE SCOPE AND
PROVIDER OF WHICH SHALL BE SELECTED BY THE EXECUTIVE IN THE EXECUTIVE’S SOLE
DISCRETION PROVIDED, THAT THE COST OF SUCH OUTPLACEMENT SHALL NOT EXCEED
$50,000;

 

(4)                                  ALL STOCK OPTIONS AND RESTRICTED STOCK HELD
BY THE EXECUTIVE IMMEDIATELY BEFORE THE DATE OF TERMINATION SHALL VEST IN FULL,
AND SUCH STOCK OPTIONS SHALL REMAIN

 

9

--------------------------------------------------------------------------------


 

EXERCISABLE UNTIL THE FIRST TO OCCUR OF THE FIRST ANNIVERSARY OF THE DATE OF
TERMINATION AND THE EXPIRATION OF THEIR ORIGINAL TERMS; AND

 

(5)                                  TO THE EXTENT NOT THERETOFORE PAID OR
PROVIDED, THE COMPANY SHALL TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER
AMOUNTS OR BENEFITS REQUIRED TO BE PAID OR PROVIDED OR THAT THE EXECUTIVE IS
ELIGIBLE TO RECEIVE UNDER ANY PLAN, PROGRAM, POLICY OR PRACTICE OR CONTRACT OR
AGREEMENT OF THE COMPANY AND THE AFFILIATED COMPANIES (SUCH OTHER AMOUNTS AND
BENEFITS, THE “OTHER BENEFITS”).

 


(B) DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF THE
EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE THE
EXECUTIVE’S ESTATE OR BENEFICIARIES WITH THE ACCRUED OBLIGATIONS AND THE TIMELY
PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE
OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE
EXECUTIVE’S ESTATE OR BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN CASH WITHIN
30 DAYS OF THE DATE OF TERMINATION.  WITH RESPECT TO THE PROVISION OF THE OTHER
BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION 5(B) SHALL
INCLUDE, WITHOUT LIMITATION, AND THE EXECUTIVE’S ESTATE AND/OR BENEFICIARIES
SHALL BE ENTITLED TO RECEIVE, BENEFITS AT LEAST EQUAL TO THE MOST FAVORABLE
BENEFITS PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES TO THE ESTATES AND
BENEFICIARIES OF PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES
UNDER SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH BENEFITS,
IF ANY, AS IN EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
BENEFICIARIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE
EXECUTIVE’S BENEFICIARIES, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR BENEFICIARIES.


 


(C) DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF THE
EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR DELIVERY OF
THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS
AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM
IN CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION.  WITH RESPECT TO THE
PROVISION OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS
SECTION 6(C) SHALL INCLUDE, AND THE EXECUTIVE SHALL BE ENTITLED AFTER THE
DISABILITY EFFECTIVE DATE TO RECEIVE, DISABILITY AND OTHER BENEFITS AT LEAST
EQUAL TO THE MOST FAVORABLE OF THOSE GENERALLY PROVIDED BY THE COMPANY AND THE
AFFILIATED COMPANIES TO DISABLED EXECUTIVES AND/OR THEIR FAMILIES IN ACCORDANCE
WITH SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DISABILITY, IF
ANY, AS IN EFFECT GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
FAMILIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE AND/OR THE EXECUTIVE’S
FAMILY, AS IN EFFECT AT ANY TIME THEREAFTER GENERALLY WITH RESPECT TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES AND THEIR FAMILIES.


 


(D) CAUSE; OTHER THAN FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE TO
THE EXECUTIVE (1) THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF
TERMINATION, (2) THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE
EXECUTIVE, AND (3) THE OTHER BENEFITS,

 

10

--------------------------------------------------------------------------------


 

in each case, to the extent theretofore unpaid, and shall have no other
severance obligations under this Agreement.  If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, the Company shall provide to the Executive the Accrued Obligations
and the timely payment or delivery of the Other Benefits, and shall have no
other severance obligations under this Agreement.  In such case, all the Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.


 


SECTION 6.                                          NON-EXCLUSIVITY OF RIGHTS. 
NOTHING IN THIS AGREEMENT SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR
FUTURE PARTICIPATION IN ANY PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE
COMPANY OR THE AFFILIATED COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY,
NOR, SUBJECT TO SECTION 11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT
SUCH RIGHTS AS THE EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH
THE COMPANY OR THE AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED BENEFITS OR
THAT THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY,
PRACTICE OR PROGRAM OF OR ANY CONTRACT OR AGREEMENT WITH THE COMPANY OR THE
AFFILIATED COMPANIES AT OR SUBSEQUENT TO THE DATE OF TERMINATION SHALL BE
PAYABLE IN ACCORDANCE WITH SUCH PLAN, POLICY, PRACTICE OR PROGRAM OR CONTRACT OR
AGREEMENT, EXCEPT AS EXPLICITLY MODIFIED BY THIS AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, IF THE EXECUTIVE RECEIVES PAYMENTS AND BENEFITS PURSUANT TO SECTION
5(A) OF THIS AGREEMENT, THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAY
OR BENEFITS UNDER ANY SEVERANCE PLAN, PROGRAM OR POLICY OF THE COMPANY AND THE
AFFILIATED COMPANIES, INCLUDING WITHOUT LIMITATION THE EXECUTIVE SEVERANCE PLAN,
UNLESS OTHERWISE SPECIFICALLY PROVIDED THEREIN IN A SPECIFIC REFERENCE TO THIS
AGREEMENT.


 


SECTION 7.                                          FULL SETTLEMENT; CONTESTS. 
(A) THE COMPANY’S OBLIGATION TO MAKE THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT
AND OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT
THE COMPANY MAY HAVE AGAINST THE EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE
EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY
OF MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE
PROVISIONS OF THIS AGREEMENT, AND SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR
NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


(B) THE COMPANY AGREES TO PAY AS INCURRED (WITHIN 10 DAYS FOLLOWING THE
COMPANY’S RECEIPT OF AN INVOICE FROM THE EXECUTIVE), TO THE FULL EXTENT
PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY REASONABLY
INCUR AS A RESULT OF ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE
COMPANY, THE EXECUTIVE OR OTHERS OF THE VALIDITY OR ENFORCEABILITY OF, OR
LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE
THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT
OF ANY PAYMENT PURSUANT TO THIS AGREEMENT), PLUS, IN EACH CASE, INTEREST ON ANY
DELAYED PAYMENT AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION
7872(F)(2)(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION TO PAY THE
EXECUTIVE’S LEGAL FEES AND EXPENSES IN CONNECTION WITH ANY ACTION INITIATED BY
THE EXECUTIVE AS TO WHICH THE TRIER OF FACT FINDS THAT THE EXECUTIVE’S CLAIM WAS
FRIVOLOUS OR BROUGHT IN BAD FAITH.

 

11

--------------------------------------------------------------------------------


 


SECTION 8.                                          CERTAIN ADDITIONAL PAYMENTS
BY THE COMPANY.


 


(A) ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT IT
SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION IN THE NATURE OF
COMPENSATION (WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE) TO OR FOR
THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE PURSUANT TO THIS AGREEMENT
OR OTHERWISE (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, TOGETHER WITH ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH EXCISE TAX (THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT
SUCH THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR
PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION,
ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO)
AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN
AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.


 


(B) SUBJECT TO THE PROVISIONS OF SECTION 8(C), ALL DETERMINATIONS REQUIRED TO BE
MADE UNDER THIS SECTION 8, INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS
REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED
IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY PRICEWATERHOUSECOOPERS (THE
“ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF
THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT OR SUCH
EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IN THE EVENT THAT THE ACCOUNTING
FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP
EFFECTING THE CHANGE OF CONTROL, THE EXECUTIVE MAY APPOINT ANOTHER NATIONALLY
RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH
ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER). 
ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE
COMPANY.  ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 8, SHALL
BE PAID BY THE COMPANY TO THE EXECUTIVE WITHIN 5 DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL
BE BINDING UPON THE COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY
IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS THAT WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (THE
“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION
8(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE
TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS
OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR
FOR THE BENEFIT OF THE EXECUTIVE.


 


(C) THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE
INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE
COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS
PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS INFORMED
IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE THE COMPANY OF THE NATURE
OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE
EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD

 

12

--------------------------------------------------------------------------------


 

following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:


 

(1)                                  GIVE THE COMPANY ANY INFORMATION REASONABLY
REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM,

 

(2)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

(3)                                  COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM, AND

 

(4)                                  PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 


(D) IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY
PURSUANT TO SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND
WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S
COMPLYING WITH THE REQUIREMENTS OF SECTION 8(C)) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND

 

13

--------------------------------------------------------------------------------


 

(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.


 


(E) NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 8, THE COMPANY MAY, IN
ITS SOLE DISCRETION, WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE SERVICE OR
ANY OTHER APPLICABLE TAXING AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE, ALL OR
ANY PORTION OF THE GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO SUCH
WITHHOLDING.


 


SECTION 9.                                          CONFIDENTIAL INFORMATION. 
THE EXECUTIVE SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY
ALL SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE
COMPANY OR THE AFFILIATED COMPANIES, AND THEIR RESPECTIVE BUSINESSES, WHICH
INFORMATION, KNOWLEDGE OR DATA SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE AFFILIATED COMPANIES AND WHICH
INFORMATION, KNOWLEDGE OR DATA SHALL NOT BE OR BECOME PUBLIC KNOWLEDGE (OTHER
THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION
OF THIS AGREEMENT).  AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY OR AS MAY OTHERWISE BE REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR
DIVULGE ANY SUCH INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY
AND THOSE PERSONS DESIGNATED BY THE COMPANY.  IN NO EVENT SHALL AN ASSERTED
VIOLATION OF THE PROVISIONS OF THIS SECTION 9 CONSTITUTE A BASIS FOR DEFERRING
OR WITHHOLDING ANY AMOUNTS OTHERWISE PAYABLE TO THE EXECUTIVE UNDER THIS
AGREEMENT.


 


SECTION 10.                                   SUCCESSORS.  (A)  THIS AGREEMENT
IS PERSONAL TO THE EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


(B) THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY
AND ITS SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED IN SECTION 10(C), WITHOUT
THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY THE COMPANY.


 


(C) THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME EXPRESSLY AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  “COMPANY”
MEANS THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS
AND/OR ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW OR OTHERWISE.

 

14

--------------------------------------------------------------------------------


 


SECTION 11.                                   MISCELLANEOUS.  (A)  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE
CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE
NO FORCE OR EFFECT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY
A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


 


(B) ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL
BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

if to the Executive:

 

Israel Floyd

Hercules Incorporated

Hercules Plaza

Wilmington, Delaware  19894-0001

 

if to the Company:

 

Hercules Incorporated

Hercules Plaza

Wilmington, Delaware  19894-0001

 

Attn:  Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 


(C) THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT.


 


(D) THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH
UNITED STATES FEDERAL, STATE OR LOCAL OR FOREIGN TAXES AS SHALL BE REQUIRED TO
BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(E) THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT COMPLIANCE
WITH ANY PROVISION OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY RIGHT THE
EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE
RIGHT OF THE EXECUTIVE TO TERMINATE EMPLOYMENT FOR GOOD REASON PURSUANT TO
SECTIONS 4(C)(1) THROUGH 4(C)(5), SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH
PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.


 


(F) THE EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT, EXCEPT AS MAY OTHERWISE BE
PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT BETWEEN THE EXECUTIVE AND THE
COMPANY, THE

 

15

--------------------------------------------------------------------------------


 

employment of the Executive by the Company is “at will” and, subject to Section
1(a), prior to the Effective Date, the Executive’s employment may be terminated
by either the Executive or the Company at any time prior to the Effective Date,
in which case the Executive shall have no further rights under this Agreement. 
From and after the Effective Date, except as specifically provided herein, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

 

 

Israel Floyd

 

 

 

 

 

HERCULES INCORPORATED

 

 

 

 

 

 

 

 

By

 

 

 

 

Vincent J. Corbo

 

 

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

June B. Barry

 

 

 

 

17

--------------------------------------------------------------------------------